Sweeney, J.
Appeal from a judgment of the Supreme Court, entered February 2, 1967 in Clinton County, which dismissed a writ of habeas corpus, after a hearing. The defendant was convicted of first degree larceny. He appeared with counsel for sentencing and when asked if he had any legal cause why sentence should not be pronounced, answered in the negative. His counsel then made a plea for mercy and leniency and on its completion asked the court if defendant could make a statement. The court said, “ No ”, After the court passed sentence, the defendant said, “ your Honor, may I make a request?” The court again said, “ No ”; the defendant finally said, “ I would like to ask you * * * there’s a psychiatrist coming into the jail for the past four weeks ”. The court replied, “ all right ”. The sole question presented on this appeal is whether the court complied with section 480 of the Code of Criminal Procedure. We believe it did. While the record reveals defendant desired to make a statement, our conclusion is that he wished to inquire about psychiatric treatment and not to object to the pronouncement of sentence. Judgment affirmed. Herlihy, P. J., Reynolds, Greenblott, Cooke and Sweeney, JJ., concur in memorandum by Sweeney, J.